                                           Case 3:21-cv-06518-SK Document 72 Filed 09/01/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TYLER TOOMEY, et al.,                              Case No. 21-cv-06518-SK
                                   8                    Plaintiffs,
                                                                                            ORDER OF SUA SPONTE REFERRAL
                                   9             v.

                                  10     RIPPLE LABS, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the above captioned

                                  14   case is referred to Judge Phyllis J. Hamilton to determine whether it is related to Zakinov et al v.

                                  15   Ripple Labs, Inc., et al., Case No. 18-cv-06753-PJH.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 1, 2021

                                  18                                                    ______________________________________
                                                                                        SALLIE KIM
                                  19                                                    United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
